Citation Nr: 1535445	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-00 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active military service in the United States Air Force (USAF) from May 1968 to May 1972.

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, denied service connection for a bilateral hearing loss disability (originally claimed as "plugged ears") and tinnitus.  The Veteran appealed this rating action to the Board.

On a hearing election request form, dated and signed by the Veteran in April 2012, he withdrew his request for a hearing at a local RO before a Veterans Law Judge of the Board.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(e) (2015).  Thus, the Board will proceed with its appellate consideration of the claims. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that a remand is required regarding the claims for further evidentiary development; specifically, to obtain an addendum opinion from the September 2009 VA audiologist as to the etiology of the Veteran's bilateral hearing loss disability and tinnitus. 

The Veteran seeks service connection for a bilateral hearing loss and disability.  He contends that his current hearing loss and tinnitus are the result of acoustic trauma from having served as an aircraft mechanic, to include having served as part of an aircraft recovery team from 1969 to 1970 at Nakhon Phanom Royal Thai Air Force Base (RTAFB), Thailand, during military service.  He asserts that he would, at times, wear "rubber plugs" when he repaired aircraft during service.  He contends that after service discharge, his occupational and environmental exposure included employment as a factory maintenance mechanic and sheet metal worker and exposure to power and lawn care tools, respectively.  He maintains that post-service, he wore hearing protection when he was exposed to loud noises.  (See August 2005 report, prepared by K. B., MA, CCC-A, VA Form 21-4138, Statements In Support of Claim, dated and signed by the Veteran in June 2009, and September 2009 VA audio examination report).  

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The United States Court of Appeals for Veterans Claims (Court), citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) stated in Hensley v. Brown, 5 Vet. App. 155 (1993), that it has held the above regulation, although prohibiting an award of service connection where audiometric test scores are within established limits, does not prevent a veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  See Hensley, supra (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385). 

Service connection means that an injury or disease resulting in disability was incurred in or aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection, there must be a current disability, incurrence or aggravation of an injury or disease during service, and a nexus between the current disability and the event, injury, or disease of service.  Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

With respect to Hickson element number one (1), evidence of current disabilities, the Board finds that a September 2009 VA audiometric examination revealed that the Veteran had right and left hearing loss disabilities for VA compensation purposes in accordance with 38 C.F.R. § 3.385 because he had, in part, 40 decibel losses in each ear at 2000 Hertz. (See VA September 2009 audiological examination report).  During that examination, the Veteran subjectively complained of having tinnitus, bilaterally.  Thus, the Board finds that element number one (1), evidence of current bilateral hearing loss disability for VA compensation purposes and tinnitus, have been met.  

Turning to Hickson element number two (2), evidence of in-service disease or injury, the Board will concede that the Veteran was exposed to acoustic trauma during his period of military service.  The Veteran's service personnel records, to include his DD 214 from his period of active military service in the USAF, reflect that his military occupational specialty (MOS) was an aircraft maintenance specialist, that he assisted, in part, in the removal and recovery of crashed aircraft, and that he was last stationed at Nakhon Phanom RTAFB, Thailand, from October 22, 1969 until discharge.  The Board finds that it has little reason to doubt the credibility of the Veteran's assertions of exposure to acoustic trauma from having served as an aircraft mechanic, to include service in Thailand; thus, in-service noise exposure is thereby conceded.  38 U.S.C.A. § 1154(a) (West 2014).

The Veteran's July 1967 enlistment examination report showed auditory thresholds converted from the American Standards Association (ASA) units to the current International Standards Organization (ISO) units of 30 decibels (db) at 500 Hertz, 25 db at 1000-2000 Hertz and 20 db at 4000 Hertz.  Audiometric testing was not performed at 3000 Hertz.  Thus, as there was evidence of hearing loss of 20 db or more at 500-2000 and 4000 Hertz, there was some indication of reduced bilateral hearing at service entrance in July 1967.  See Hensley, supra.  These findings, however, were not otherwise supported by a diagnosis of hearing loss disability for VA compensation purposes in either ear.  On an accompanying Report of Medical History, the Veteran denied having had hearing loss.  While the Veteran reported having had ear, nose or throat trouble, the examining clinician clarified that he had had tonsillitis. 

The remainder of the Veteran's STRs, to include audiograms performed in August 1968 (performed using ASA units), January 1969 and December 1970, are devoid of any clinical findings referable to any evidence of hearing loss under Hensley or for VA compensation purposes.  They are also devoid of any subjective complaints of tinnitus.  A March 1972 service separation examination report contains audiometric findings that did not meet any indication of reduced hearing under Hensley or hearing loss for VA compensation purposes.  In fact, auditory decibels were lower at each of the frequencies (i.e, 500-4000 Hertz) when compared to those at service entrance in July 1967.  On an accompanying Report of Medical History, the Veteran denied having had ear trouble.  He described his health as "good." 

None of the above-cited service audiograms show that the Veteran had a hearing loss disability for VA compensation purposes in accordance with 38 C.F.R. § 3.385. However, as the July 1967 service enlistment audiogram contained auditory thresholds of 30db at 500 Hertz, 25 db at 2000-3000 Hertz, and 20db at 4000 Hertz in both ears, there was evidence of defective hearing at this examination.  See Hensley, supra.  Thus, in view of the Veteran's confirmed exposure to in-service acoustic trauma and findings of some degree of hearing loss at service entrance in July 1967, the Board finds that Hickson element number two (2), evidence of inservice disease or injury, has been met. 

Turing to Hickson element number three (3), evidence of a nexus to military service, there is a VA September 2009 VA audiologist's opinion that is against the claim.  After a review of the record, to include the above-cited service audiograms and the Veteran's history of service and post-service acoustic trauma, the VA audiologist concluded that his hearing loss and tinnitus were not "[d]ue to military noise exposure."  The VA audiologist reasoned that the Veteran entered, and was separated from military service, with "normal hearing."  Thus, according to the VA audiologist, his hearing loss was related to occupational and environmental noise exposure post-service.  The VA audiologist also noted that there were no reports or complaints of tinnitus during military service.  (See September 2009 VA audio examination report).  

The Board finds the September 2009 VA audiologist's opinion to be inadequate for several reasons.  First, the September 2009 VA audiologist's opinion did not identify and discuss the Veteran's in-service July 1967 audiogram that contained evidence of defective hearing at service entrance for both ears, as discussed in the preceding paragraphs.  Second, the VA audiologist's unfavorable opinion with respect to both hearing loss and tinnitus was primarily based on the demonstration of normal hearing during service, to include at discharge and is, thus, inadequate.  Hensley, supra (hearing loss not shown in service or at separation from service, may be service-connected if evidence shows that it is actually due to incidents during service).  

In addition, the Board observes that VA Training Letter 10-02, issued in March 2010, addresses the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service (Director) observed that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified. Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  The Director further noted that delayed-onset tinnitus must also be considered.

The Board finds that the report of the September 2009 VA audiologist is inadequate with respect to the Veteran's bilateral hearing loss and tinnitus claims, and additional development is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also 38 C.F.R. § 4.2 (2015) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Thus, the Board finds that it is necessary to have the record returned to the September 2009 VA audiologist, or other qualified specialist if the September 2009 VA audiologist is no longer available, to address the Veteran's confirmed in-service exposure to acoustic trauma and findings of some degree of hearing loss upon examination in July 1967.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file must be returned to either the examiner who conducted the September 2009 VA audio examination or another similarly qualified specialist (if the September 2009 VA audiologist is unavailable).  An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinions.

The claims file must be made available to and pertinent documents therein reviewed by the examiner in connection with the examination.  Moreover, a notation to the effect that this record review took place must be included in the examination report.  

After reviewing the Veteran's claims file, July 1967 service enlistment examination report, August 1868 and January 1969 audio examination reports, and March 1972 service discharge examination reports, reflecting that the Veteran exhibited defective hearing in both ears of 30 decibels at 500 Hertz, 25 at 1000-2000 Hertz and 20 at 4000 Hertz at service entrance in July 1967; consideration of the lay statements concerning continuity of symptomatology of hearing loss and tinnitus since his confirmed exposure to military acoustic trauma, and history of post-service employment and occupational noise exposure during which, according to the Veteran, he wore hearing protection most of the time, the September 2009 VA audiologist, or other qualified specialist, should discuss the nature and extent of the Veteran's hearing loss disability and tinnitus. 

Specifically, the examiner must provide answers to the following questions: 

a)  Did any right or left ear hearing loss disability clearly and unmistakably (i.e., obvious or manifest) preexist the Veteran's entrance into military service in May 1968? 

b)  If a left or right ear hearing loss disability is found to have clearly and unmistakable preexisted service, is there clear and unmistakable evidence that the disability was not aggravated (i.e., permanently worsened) beyond the natural progression during or as a result of service; and, 

c) If a left and/or right ear hearing loss disability is not found to have clearly and unmistakably preexisted service and/or is not found to have clearly and unmistakably not been aggravated therein, is as least as likely as not (50 percent probability or greater) that it had its onset during the Veteran's military service or is otherwise etiologically related thereto or sensorineural hearing loss was manifested to a compensable degree within one year of service discharge in May 1972?

In answering questions a-c, the clinician should consider that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels reveal some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In addition, the clinician should consider the entire record, to include the July 1967 service enlistment examination audiology results which were recorded in ASA units rather than the current ISO standard.  (Conversion reflects that upon entrance into service, his left and right ears had a hearing acuity of 30 decibels at 500 Hertz, 25 at 1000-2000 Hertz and 20 at 4000 Hertz during a July 1967 audiometric examination). 

Finally, and with respect to providing an opinion as to the etiology of the Veteran's tinnitus, the September 2009 VA audiologist, or other qualified specialist,  should address the possibility of delayed-onset tinnitus, as noted in VA Training Letter 10-02.
A complete rationale must be provided for all opinions expressed.  If the September 2009 VA audiologist, or other qualified specialist, is unable to offer the requested opinions, it is essential that he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  To help avoid future remand, the AOJ must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998)

3.  Then, after conducting any additional development that is deemed warranted, readjudicate the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus.

If any benefit on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

